COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick

THURMAN EVANS

v.   Record No. 1918-94-3                         MEMORANDUM OPINION *
                                                      PER CURIAM
YMCA OF CENTRAL VIRGINIA                              MAY 2, 1995
AND
AETNA CASUALTY AND SURETY COMPANY


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
             (James B. Feinman; Cary P. Moseley, on briefs), for
             appellant.

             (Christopher M. Kite; Monica L. Taylor; Gentry, Locke,
             Rakes & Moore, on brief), for appellees.



     Thurman Evans contends that the Workers' Compensation

Commission erred in (1) finding that he failed to prove that he

sustained an injury by accident arising out of and in the course

of his employment on March 7, 1993; (2) considering hearsay

evidence to impeach his testimony; and (3) disregarding the

testimony of James McFarland.    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the party prevailing below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        "In

order to carry his burden of proving an 'injury by accident,' a
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
claimant must prove the cause of his injury was an identifiable

incident or sudden precipitating event and that it resulted in an

obvious sudden mechanical or structural change in the body."

Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858, 865 (1989).

Unless we can say as a matter of law that Evans' evidence

sustained his burden of proof, the commission's findings are

binding and conclusive upon us.       Tomko v. Michael's Plastering

Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).
     Evans was employed by the YMCA as a supervisor custodian.

He testified that on March 7, 1993 at approximately 2:00 p.m., as

he twisted to lift a shovel full of snow and ice, he felt a sharp

pain in his back and leg.   Prior to this time, he had shoveled

snow for approximately two and one-half hours.      Evans testified

that, after he felt the pain, he tried to continue shoveling, but

could not.   Evans stated that, the day after the accident, he

told his supervisor, Chris Windom, about the pain and numbness in

his foot.

     In the March 9, 1993 accident report completed by Evans, he

did not report that he felt a sharp pain in his back while he was

lifting a shovel full of snow.    Instead, he wrote that he was

shoveling snow and had to stop and hold his back, and that he did

not realize he was hurt until a few days later.      The First Report

of Accident completed by Evans reflects that he hurt himself

shoveling snow from 11:15 a.m. to 2:30 p.m.

     When Evans received medical treatment on March 19, 1993 at



                                  2
the Physicians Treatment Center, he reported that he had been

working overtime shoveling snow.       On April 8, 1993, when Evans

was examined at the VA Hospital, he did not report that he hurt

himself while shoveling snow.   On the medical information sheets

that Evans completed when he initially saw Drs. McCrary and

Wallace, Evans wrote that the accident occurred at 11:15 a.m. to

2:30 p.m.   Dr. McCrary's office notes reflect that Evans gave a

history of shoveling snow and developing numbness and lower back

pain after about three hours.   Dr. Wallace reported that Evans

told him that he developed leg numbness and back pain while

shoveling snow.
     Susan Landergan, the general director for the YMCA,

testified that Evans told her on April 8 or 9, 1993, that he had

been to the VA Hospital for back pain.      However, Evans did not

mention anything to Landergan about the March 7, 1993 incident.

     Windom, associate director of the YMCA, testified that he

supervised Evans on a daily basis.      Windom stated that,

approximately one week after the accident, Evans told him that he

had hurt his back and leg.   When Windom asked Evans how he hurt

himself, Evans stated that he did not know.

     James McFarland, a massage therapist who worked across the

street from the YMCA, testified that he saw Evans shoveling snow

on March 7, 1993.   Approximately three days later, Evans sought

treatment from McFarland.    McFarland testified that Evans told

him that he was shoveling snow and he felt a sharp pain.




                                   3
     Based upon this record, the deputy commissioner found that

the testimony of Evans and McFarland was not credible.   The

deputy commissioner noted that although Evans described the

alleged accident with great particularity at the hearing, he made

no mention of it to Landergan or Windom.   In addition, the

medical care providers did not record a history of an

identifiable incident.   The deputy commissioner found that Evans

related a history of feeling pain after shoveling snow for a

period of time.   Because the evidence proved, at best, that the

injury was gradually incurred, the deputy commissioner found that

Evans failed to prove an injury by accident arising of and in the

course of his employment.    On review, the full commission

affirmed the deputy commissioner's findings and accepted his

credibility determination.
     It is well-settled that credibility determinations are

within the fact finder's exclusive purview.    Goodyear Tire &

Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437

(1987).   In this instance, the issue of whether Evans sustained

an injury by accident was entirely dependent upon the credibility

of Evans and the witnesses.   Based upon the lack of corroboration

from Landergan, Windom, or the accident reports and medical

records, of the happening of an identifiable incident, we cannot

say as a matter of law that the commission erred in rejecting the

testimony of Evans and McFarland, and finding that Evans failed

to meet his burden of proving an injury by accident.



                                  4
     We find no merit in Evans' contention that the commission

improperly relied upon hearsay to determine how the accident

happened.   It is clear from the commission's opinion that it

considered the medical records and accident reports as

impeachment of Evans' testimony.       This is a permissible use of

such evidence.   Moreover, the accident reports and medical

information sheets were completed by Evans, and therefore, were

not hearsay evidence.
     For the reasons stated, we affirm the commission's decision.

                                             Affirmed.




                                   5